 



Exhibit 10.16
STATE OF NORTH CAROLINA
COUNTY OF CALDWELL
CHANGE OF CONTROL AGREEMENT
     THIS CHANGE OF CONTROL AGREEMENT (hereinafter referred to as this
“Agreement”) is entered into as of the 1st day of January, 2002, by and among
BANK OF GRANITE CORPORATION (the “Corporation”), a Delaware corporation, or its
successors, the Corporation’s wholly-owned subsidiary BANK OF GRANITE (the
“Bank”), a banking association organized under the laws of the state of North
Carolina, or its successors, (hereinafter the Corporation and the Bank, or their
successors, are collectively referred to as the “Company”), and D. MARK STEPHENS
(the “Officer”), an individual residing in Catawba County, North Carolina.
     WHEREAS, the Officer has heretofore been employed by the Company with the
title of “Senior Vice President & Chief Information Officer of Bank of Granite”;
and
     WHEREAS, the services of the Officer, the Officer’s experience and
knowledge of the affairs of the Company and reputation and contacts in the
industry are extremely valuable to the Company; and
     WHEREAS, the Company wishes to attract and retain such well-qualified
executives and it is in the best interest of the Company and of the Officer to
secure the continued services of the Officer notwithstanding any change of
control of the Corporation or the Bank; and
     WHEREAS, the Company considers the establishment and maintenance of a sound
and vital management team to be part of their overall corporate strategy and to
be essential to protecting and enhancing the best interest of the Company and
the its shareholders; and
     WHEREAS, the parties desire to enter into this Agreement to provide the
Officer with security in the event of a change of control of the Corporation or
the Bank to ensure the continued loyalty of the Officer during any change of
control in order to maximize shareholder value as well as the continued safe and
sound operation of the Company.
     WHEREAS, the Officer, the Company acknowledge and agree that this Agreement
is not an employment agreement but is limited to circumstances giving rise to a
change of control of the Corporation or the Bank as set forth herein.
     NOW, THEREFORE, for and in consideration of the premises and mutual
promises, covenants, and conditions hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereby do agree as follows:

  1.   Term. The initial term of this Agreement shall be for the period
commencing upon the effective date of this Agreement and ending
two (2) calendar years from the effective date of this Agreement. At each
anniversary date of this Agreement, the term automatically shall be extended for
an additional two (2) calendar years on the same terms and conditions set forth
herein, unless the Company shall give written

1



--------------------------------------------------------------------------------



 



      notice to the Officer of its intention not to extend this Agreement for an
additional two (2) calendar years, which notice shall be given at least thirteen
(13) months prior to the next anniversary date.

  2.   Change of Control.         (a) In the event of a termination of the
Officer’s employment in connection with, or within twenty-four (24) months
after, a “Change of Control” (as defined in Subparagraph (e) below) of the
Corporation or the Bank, for reasons other than for “cause” (as defined in
Subparagraph (b) below), the Officer shall be entitled to receive the sum set
forth in Subparagraph (d) below. Said sum shall be payable as provided in
Subparagraph (f) below, provided, however, that the Officer is employed on a
full-time basis by the Bank at the effective time of the “Change of Control”,
except as provided in Subparagraph (j) below.         (b) For purposes of this
Agreement, termination “for cause” shall mean (a) any dishonest, illegal or
other act of moral turpitude (such as theft, fraud or embezzlement) by the
Officer which is materially detrimental to the interest and well-being of the
Company, (b) the conviction of a felony, (c) the unreasonable failure or refusal
of the Officer to perform to the best of his ability on a reasonable basis his
duties hereunder, or (d) any violation by the Officer of any state or federal
law, rule or regulation relating to banking, financial institutions or
securities laws, the violation of which would be materially detrimental to the
interest and well-being of the Company.         (c) The Officer shall have the
right to terminate this Agreement upon the occurrence of any of the following
events (the “Termination Events”) within twenty-four (24) months following a
Change of Control of the Company or the Bank:

  (i)   Officer is assigned any duties and/or responsibilities that are
inconsistent with his duties or responsibilities at the time of the Change of
Control;     (ii)   Officer’s annual base salary is reduced below the amount in
effect as of the effective date of a Change of Control;     (iii)   Officer’s
life insurance, medical or hospitalization insurance, disability insurance,
stock option plans, stock purchase plans, deferred compensation plans,
management retention plans, retirement plans, or similar plans or benefits being
provided by the Company to the Officer as of the effective date of the Change of
Control are reduced in their level, scope, or coverage, or any such insurance,
plans, or benefits are eliminated, unless such reduction or elimination applies
proportionately to all salaried employees of the Company who participated in
such benefits prior to such Change of Control; or     (iv)   Officer is required
to transfer performance of his day-to-day services required hereunder to a
location which is more than fifty (50) miles from the Officer’s current
principal work location, without the Officer’s express written consent.

2



--------------------------------------------------------------------------------



 



A Termination Event shall be deemed to have occurred on the date such action or
event is implemented or takes effect.
(d) In the event that the Officer terminates this Agreement pursuant to this
Paragraph 2, the Company will be obligated (1) to pay or cause to be paid to the
Officer an amount equal to two (2) times the Officer’s then current salary and
(2) to continue for a period of two (2) years after such termination all
benefits the Officer was receiving and entitled to at such termination date
under the Company’s benefit programs and plans, including, but not limited to,
vacation, personal leave, participation and vesting in incentive stock option
plans, participation and vesting in profit sharing and supplemental retirement
benefit plans, medical, disability, life and accident insurance coverage and
reasonable costs of continuing education and other fees associated with the
maintenance and renewal of professional licenses (all said benefits being
hereinafter referred to as the “Fringe Benefits”). The Officer, in his sole
discretion, may elect to receive the cash dollar equivalent of such benefits.
(e) For the purposes of this Agreement, the term Change of Control shall mean
any of the following events:

  (i)   After the effective date of this Agreement, any “person” (as such term
is defined Section 7(j)(8)(A) of the Change in Bank Control Act of 1978),
directly or indirectly, acquires beneficial ownership of voting stock, or
acquires irrevocable proxies or any combination of voting stock and irrevocable
proxies, representing fifty percent (50%) or more of any class of voting
securities of the Corporation or the Bank, or acquires control of in any manner
the election of a majority of the directors of the Corporation or the Bank;    
(ii)   The Corporation or the Bank consolidates or merges with or into another
corporation, association, or entity, or is otherwise reorganized, where the
Corporation or the Bank is not the surviving corporation in such transaction and
the holders of the voting securities of the Corporation or the Bank immediately
prior to such acquisition own less than a majority of the voting securities of
the surviving entity immediately after the transaction; or     (iii)   All or
substantially all of the assets of the Corporation or the Bank are sold or
otherwise transferred to or are acquired by any other corporation, association,
or other person, entity, or group.

Notwithstanding the other provisions of this Paragraph 2, a transaction or event
shall not be considered a Change of Control if, prior to the consummation or
occurrence of such transaction or event, the Officer and the Company agree in
writing that the same shall not be treated as a Change of Control for purposes
of this Agreement.

  (f)   Amounts payable pursuant to this Paragraph 2 shall be paid, at the
option of the Officer, either in one lump sum or in twenty-four (24) equal
monthly payments.     (g)   Following a Termination Event which gives rise to
the Officer’s rights hereunder, the Officer shall have two (2) years from the
date of occurrence of the

3



--------------------------------------------------------------------------------



 



      Termination Event to terminate this Agreement pursuant to this
Paragraph 2. Any such termination shall be deemed to have occurred only upon
delivery to the Corporation or Bank, or any successors thereto, of written
notice of termination, which describes the Change of Control and Termination
Event. If the Officer does not so terminate this Agreement within such two (2)
year period, the Officer shall thereafter have no further rights hereunder with
respect to that Termination Event, but shall retain rights, if any, hereunder
with respect to any other Termination Event as to which such period has not
expired.

  (h)   It is the intent of the parties hereto that all payments made pursuant
to this Agreement be deductible by the Corporation or the Bank for federal
income tax purposes and not result in the imposition of an excise tax on the
Officer. Notwithstanding anything contained in this Agreement to the contrary,
any payments to be made to or for the benefit of the Officer which are deemed to
be “parachute payments” as that term is defined in Section 280G(b)(2) of the
Internal Revenue Code, as amended (the “Code”), shall be modified or reduced to
the extent deemed to be necessary by the Company’s Board of Directors to avoid
the imposition of an excise tax on the Officer under Section 4999 of the Code or
the disallowance of a deduction to the Company under Section 280G(a) of the
Code.     (i)   In the event any dispute shall arise between the Officer and the
Company as to the terms or interpretation of this Agreement, including this
Paragraph 2, whether instituted by formal legal proceedings or otherwise,
including any action taken by the Officer to enforce the terms of this
Paragraph 2 or in defending against any action taken by the Corporation or the
Bank, the Bank shall reimburse the Officer for all costs and expenses,
proceedings or actions, in the event the Officer prevails in any such action.  
  (j)   It is further agreed that the payment agreed in this Paragraph 2 to be
paid by the Company to the Officer shall be due and paid to the Officer should a
Change of Control (as defined above) be agreed to by the Corporation or the Bank
or be consummated within six (6) months of the Officer’s involuntary termination
of employment with the Corporation or the Bank for reasons other than for
“cause” as such term is defined in Subparagraph 2(b) hereof.

  3.   Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon any corporate or other successor of the Corporation or the Bank,
which shall acquire, directly or indirectly, by conversion, merger,
consolidation, purchase, or otherwise, all or substantially all of the assets of
the Corporation or the Bank.     4.   Modification; Waiver; Amendments. No
provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Officer, the Company, except as herein otherwise provided. No waiver by any
party hereto, at any time, of any breach by any party hereto, or compliance
with, any condition or provision of this Agreement to be performed by such party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No amendments or additions to this
Agreement shall be binding unless in writing and signed by the parties, except
as herein otherwise provided.

4



--------------------------------------------------------------------------------



 



  5.   Applicable Law. This Agreement shall be governed in all respects whether
as to validity, construction, capacity, performance, or otherwise, by the laws
of North Carolina, except to the extent that federal law shall be deemed to
apply.     6.   Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision hereof shall
not affect the validity or enforceability of the other provision hereof.

     IN TESTIMONY WHEREOF, the Company have caused this Agreement to be executed
under seal and in such form as to be binding, all by authority of their Board(s)
of Directors first duly given, and the individual party hereto has set said
party’s hand hereto and has adopted as said party’s seal the typewritten word
“SEAL” appearing beside said party’s name, this the day and year first above
written.

                      (Corporate Seal)       BANK:    
 
                    ATTEST:       Bank of Granite    
 
                   
By:
  /s/ Charles M. Snipes
 
Charles M. Snipes       By:   /s/ John A. Forlines, Jr.
 
John A. Forlines, Jr.    
 
  President and Chief Executive Officer           Chairman    
 
                    (Corporate Seal)       CORPORATION:    
 
                    ATTEST:       Bank of Granite Corporation    
 
                   
By:
  /s/ Charles M. Snipes       By:   /s/ John A. Forlines, Jr.    
 
                   
 
  Charles M. Snipes           John A. Forlines, Jr.    
 
  President           Chairman and Chief Executive Officer    
 
                                OFFICER:    
 
                   
 
          By:   /s/ D. Mark Stephens    
 
                   
 
              D. Mark Stephens    

5